COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Larry Thomar Doral v. The State of Texas

Appellate case number:    01-14-00393-CR

Trial court case number: 1393714

Trial court:              351st District Court of Harris County

        On February 19, 2015, we abated this case and remanded it to the trial court. In the
abatement order, we directed the trial court to determine whether appellant wished to prosecute
his appeal; if he wished to prosecute his appeal, determine whether his appellate counsel, Arden
J. Morley, had abandoned the appeal; and, if counsel had not abandoned the appeal, set a date
certain when appellant’s brief was due. The trial court held a hearing on our abatement order on
March 19, 2015. The court reporter has filed a reporter’s record of the hearing, which includes
the trial court’s findings, stated on the record, that appellant wishes to pursue the appeal and is
indigent. On May 21, 2015, the district clerk filed a supplemental clerk’s record that includes the
trial court’s orders granting Arden J. Morley’s motion to withdraw as counsel for appellant and
appointing Melissa Martin to represent appellant on appeal. Accordingly, we REINSTATE this
case on the Court’s active docket.

        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30
days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: June 18, 2015